11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Harold Gene Jefferson,                         * From the 104th District Court
                                                 of Taylor County,
                                                 Trial Court No. 20708-B.

Vs. No. 11-18-00184-CR                         * June 17, 2021

The State of Texas,                            * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the judgments below. Therefore, in accordance with this court’s opinion,
the judgments of the trial court are in all things affirmed.